DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-11, 13-14 and 16-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 10: as amended, “the one or more landing zones” are located on “one or more of the cabinet or shelter” and are additionally located “on a fence of the cell site”. This would require the same exact landing zone(s) to be located on both the cabinet/shelter and the fence. The originally filed disclosure provides support for a fence landing zone as, “The one or more landing zones can include a location on a fence at the cell site” (Specification filed 8/8/2017, page 2, ¶ 0004) and more specifically states that landing zone 1750 may be on fence 1704 (Specification page 43, ¶ 00167; fig. 30 shows landing zone 1750 and fence 1704 but does not show 1750 specifically on 1704), but does not provide for a single landing zone which is both on the fence and also on one or more of the cabinet or shelter. This would require the fence to be on top of the cabinet or shelter, or else the cabinet or shelter to be on top of the fence, neither of which are disclosed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, 7-11, 13-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10: as amended, “the one or more landing zones” are located on “one or more of the cabinet or shelter” and are additionally located “on a fence of the cell site”. From the context of the disclosure, it seems likely that the limitation intends to require at least one landing zone on the cabinet, shelter, or one on each, and at least one additional landing zone on a fence of the cell site, but the plain meaning of the words of the claim would seem to require the same exact landing zone(s) to be located on both the cabinet/shelter and the fence, which interpretation seems unusual and to be at odds with the disclosure. One solution would be to rephrase the limitation to say that the one or more landing zones “include a location on one or more of the cabinet or shelter” and “include a location on a fence of the cell site”, which language is also supported in the originally filed disclosure (Specification of 8/8/2017 page 2, ¶ 0004: “The one or more landing zones can include a location on a fence at the cell site”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-11, 13-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantor et al. (US 2015/0336669 A1) in view of Tan et al. (US 8,181,406 B2), optionally in view of Lanigan et al. (US 2009/0271207 A1), optionally in view of Gamble (US 10,502,188 B2).
Regarding independent claims 1 and 10: Kantor teaches a cell site (fig. 5E) for landing an Unmanned Aerial Vehicle (UAV) (220), the cell site comprising: 
a cell tower (¶ 44: the base station may be a cell tower, such as the tower 550); 
one or more landing zones (555) defined at the cell site for the UAV with associated structure for each of the one or more landing zones (fig. 5E: such as the landing pad itself), equipment for one or more purposes associated with the UAV (¶ 48: including at least a wireless charging pad);
wherein at least one of the one or more landing zones comprises a location that provides physical access to the UAV (at least the bottom station 555 in fig. 5E provides such access).
Kantor is silent to details of the cell site including the components for wireless service, a fence, a cabinet or shelter as a separate structure adjacent to the cell tower and equipment configured to grant access to the cell site. Though Kantor does not depict a recharging station on top of a cabinet or shelter, Kantor does teach that recharging stations may be provided on top of buildings (¶ 47).
Tan teaches a cell site (figs. 1-3) comprising:
a cell tower (c. 3, ℓ. 15-19, c. 4, ℓ. 26-29: “cellular tower (not shown)”) comprising cell site components for wireless service (c. 2, ℓ. 13-21; c. 3, ℓ. 35-45) and a fence (209) of the cell site (fig. 2);
a cabinet or shelter (101 or 103) with equipment for the wireless service (c. 2, ℓ. 36-41; c. 3, ℓ. 28-35), the cabinet or shelter being a separate structure proximate to the cell tower (c. 3, ℓ. 5-19, c. 4, ℓ. 19-29: cable 207 is connected to an exterior cellular tower); and
equipment configured to grant access to the cell site (c. 4, ℓ. 29-32: fence 209 can have a lockable door, as can building 101 and shelter 103, c. 3, ℓ. 26-28, and in another embodiment the outdoor shelter has separate compartments with respective doors 407, 408 requiring separate keys, c. 4, ℓ. 52-61; in each instance, the enclosed area “can be accessed only by someone who has a key to the door”).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the cell site of Kantor with cell site components for wireless service and a dedicated cabinet and shelter with equipment for wireless service as taught by Tan for the purpose of making it a functional cell tower with a secure area “easily accessed by cellular system technicians who are not certified riggers, and which does not require a larger than necessary, environmentally controlled, building with its higher costs and inefficiency” (Tan c. 1, ℓ. 48-53). In so doing, though Tan is silent to the location of the cell tower, the cell tower would still be coupled to the cabinet and shelter of Tan by cable 207 (c. 3, ℓ. 5-19, c. 4, ℓ. 19-29) and it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the cabinet and shelter of Tan adjacent to the cell tower of Kantor for the purpose of limiting the length of the cable and the associated signal loss and degradation.
It is considered that the keys to the lockable doors taught by Tan, whether in the perimeter fence or in the cabinet or shelter or in all of these structures, fit within the broadest reasonable interpretation of the claimed “equipment configured to grant access to the cell site”. The disclosure describes the access privileges as, “the access privileges include the right and any security measures for personnel to enter the cell site 10 and/or the surrounding geography 1700” (originally filed Specification page 44, ¶ 00170), giving examples as “security codes, ID badges, RFID cards, etc. to allow a certified person access to the cell site 10, e.g., such as through the gate 1706” (page 45, ¶ 00171). Keys are not one of the listed examples of a structure to perform the function of granting access to the cell site, but they do perform the function of granting access to an otherwise restricted area and are considered to be functional equivalents of security codes, ID badges and RFID cards in the particular context of allowing a person to open a gate. In this consideration, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the cell site of Kantor with the perimeter fence, lockable doors and associated keys taught by Tan for the purpose of providing security to the cell site while permitting access to authorized personnel.
However, if this is not the case and physical keys are not a functional equivalent to security codes, ID badges and RFID cards to provide access to a site through a gate and therefore may not be considered as equipment configured to grant access to a cell site, in the alternative, Lanigan teaches a cell site (fig. 19 or 21) having a cell tower (see fig. 19), a fence (402) with a locking gate (404), a building (408) with a locking door (410), sheds (440) with locking doors (442) and equipment configured to grant access to the cell site (¶ 73: the locking mechanism 414 of access point 412 grants access through a remote activator 430 which may be a key fob; fig. 21: note that while the example access point 412 points to vehicle barrier 446, the locking mechanisms 414 are shown to restrict and grant access to all of the various gates and doors, including the gate 404 in fence 402 and doors to building 408, sheds 440 and locker 436; ¶ 75: the remote activator can be an RF device such as an RF key fob). Advantageously, access to the cell site may be managed so that only authorized individuals have access to the facility, different individuals may be given different forms of access (¶ 75) and that access may be given in real time, remotely, from a control center (¶ 76). Incidentally, Lanigan also teaches a cabinet and shelter (210, 212) separate from but adjacent to the cell tower (fig. 19).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the cell site of Kantor, as modified by Tan, with equipment configured to grant access to a cell site such as taught by Lanigan, for the purpose of restricting unauthorized access to the cell tower while permitting access where appropriate and only to the necessary personnel.
Rotorcraft UAVs are known to be able to land virtually anywhere and as such landing zones can be defined on the flat roofs of the cabinet and shelter of Tan, but Tan fails to teach landing zones with associated structure for each of the landing zones. Since Kantor provides for recharging stations 555 at various locations on the cell tower 550 (fig. 5E), including on the ground adjacent to the tower (¶ 74) or even on top of buildings (¶ 47), it would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided recharging stations on top of the cabinet and shelter of Tan, as incorporated into Kantor, for the purpose of enabling UAVs to recharge while landed on the cabinet and shelter.
While UAVs are also known which can land on fences without modification to the fence such that the fences of Tan or Lanigan could be considered to provide landing zones, Kantor is silent to fence landing or any associated structure for a landing zone on a fence. Tan does not discuss UAVs and fails to teach associated structure for a landing zone on perimeter fence 209. Tan does however disclose that the walls of the cabinet and shelter are “constructed from material that is designed to facilitate air flow through them such as, e.g., a steel mesh fence” (c. 2, ℓ. 22-30; see also c. 3, ℓ. 49-57) and are sometimes simply referred to as “a fence, e.g., a steel mesh fence” (c. 2, ℓ. 47-51). If a charging station of Kantor provided on the roof of a cabinet or shelter having fence walls such as taught by Tan falls within the scope of associated structure for a landing zone located on a fence, then it would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed the walls of the shelter of Tan, as incorporated into Kantor, as fences as taught by Tan, for the purpose of providing adequate ventilation. In so doing, the landing zones on top of the cabinet or shelter would also be on top of the fence-walls.
However, in the event that this consideration does not fall within the scope of associated structure for a landing zone located on a fence, Gamble teaches UAVs which land on fences, such as wire fences (c. 8, ℓ. 60-67), thereby providing a landing zone located on top of a fence with associated structure for the landing zone (in this case, the top cable of the wire fence as described in c. 8, ℓ. 60-67). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the fences of Kantor, as modified by Tan and optionally by Lanigan, to be wire fences with landing zones having associated structure for the landing zone as taught by Gamble, for the purpose of enabling UAVs to land on the fences.
Regarding claims 2 and 11: Kantor, as modified, provides the cell site of claims 1 and 10, wherein at least one of the one or more landing zones comprises a battery recharge station for battery recharging (Kantor ¶ 48).
Regarding claims 4 and 13: Kantor, as modified, provides the cell site of claims 1 and 10, wherein the one or more landing zones comprise a location outside of a fence (Lanigan fig. 19: fence 202) at the cell site (One skilled in the art would recognize that the area outside of the fence is structurally configured for landing a rotorcraft UAV since such a UAV could be landed there without modification to the ground).
Regarding claims 5 and 14: Kantor, as modified, provides the cell site of claims 1 and 10, wherein the one or more landing zones further comprise a location on or near an access road at the cell site (access road visible in Lanigan figs. 19 and 21; the tower is considered to be near the road; further, the road is considered to be a landing zone since one skilled in the art would recognize that a rotorcraft UAV could be landed there without modification to the road).
Regarding claims 7 and 16: Kantor, as modified, provides the cell site of claims 1 and 10, wherein the equipment for one or more purposes associated with the UAV is configured to facilitate at least one of battery recharge, battery replacement, maintenance, emergency landing, and pick up or drop off of cargo (Kantor ¶ 48: battery recharge).
Regarding claims 8 and 17: Kantor, as modified, provides the cell site of claims 1 and 10, wherein the equipment for one or more purposes associated with the UAV is configured to perform automated purposes which are performed automatically without physical access to the UAV by personnel (Kantor ¶ 48: the batteries are charged automatically) and manual purposes which require physical access to the UAV (it is considered that the landing pad is structurally configured to facilitate manual access to the UAV, such as repairs).
Regarding claims 9 and 18: Kantor, as modified, provides the cell site of claims 1 and 10, wherein the one or more landing zones further comprise a landing zone at the cell tower and the associated structure comprises a platform installed on the cell tower (Kantor fig. 5E).

Response to Arguments
Applicant's arguments filed December 7, 2020, have been fully considered but they are not persuasive.
Applicant asserts (Remarks, pages 5-7) that Kantor, Lanigan and Tan all fail to teach a UAV landing on a fence. The concept of a UAV landing on narrow structures is generally known in the prior art. McNally (US 2016/0023761 A1) and Lutke et al. (US 8,511,606 B1) teach UAVs which land on power lines. Gamble (US 10,502,188 B2) teaches a UAV which can perch on a cable such as a telephone cable or “wire fence” (c. 8, ℓ. 60-63). The claims do not clearly define a “landing zone” such that the structural distinction of a fence with a landing zone versus a fence without may be determined. The claims do however require “associated structure for each of the one or more landing zones” which would require a landing zone on a fence to have an “associated structure”, which limitation has been addressed in the rejection above.
Applicant asserts that Kantor, Lanigan and Tan would not be obvious to combine (Remarks, page 7), but the reasons given appear to be merely that Kantor does not disclose the entirety of the claimed invention and Lanigan and Tan do not disclose UAVs or UAV landing sites, so the references are not related enough for one skilled in the art to consider together. But the teachings of Kantor, Tan and Lanigan are all heavily related to cell tower sites and cannot be considered non-analogous. Applicant further alleges that the teachings of these references are divergent, but does not provide particular examples of how they are divergent and it is not immediately clear what aspects of Kantor, Tan and Lanigan preclude the teachings of the others. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As stated previously and in the rejection above, Kantor teaches a cell tower site having UAV landing pads and recharging stations. Kantor discusses details of the UAVs and their operation but is silent to several claim limitations which relate to the buildings and equipment of a cell tower site and the security of a cell tower site. Lanigan and Tan both teach cell tower sites and provide details relating to the buildings, equipment and security of a cell tower site. When presented with the teachings of Kantor, which relates to a cell tower site, it would be no great reach for one of ordinary skill in the art to look to other cell tower sites such as Lanigan or Tan. The motivations to provide the cell tower site of Kantor with the appropriate buildings, equipment and security taught by Tan and/or Lanigan have been clearly stated as providing the equipment necessary for the cell tower to function (for the limitations, “cell site components for wireless service” and “equipment for the wireless service”), providing a secure area which can be accessed by technicians who do not have to be certified to climb cell towers (for the limitation, “a cabinet or shelter … being a separate structure adjacent to the cell tower”), and providing security to the cell site while permitting access to authorized personnel (for the limitation, “equipment configured to grant access to the cell site”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647